In our opinion plaintiff did not make a sufficient showing either that the parties had reached an agreement on all the essential terms and conditions of the proposed sale or that the buyer produced by plaintiff was ready, willing and able to carry out the terms of the proposed sale to warrant submission of the issue to a jury. Judgment reversed, with costs to the appellants, and judgment is directed to be entered in favor of the appellants dismissing the complaint herein, with costs. Present — Peek, P. J., Cohn, Breitel, Bastow and Rabin, JJ.; Cohn and Breitel, JJ., dissent and vote to affirm. Settle order on notice.